Citation Nr: 1336612	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance or by reason of being housebound.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active service from December 1950 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2010, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

In July 2013, the Board reopened the claims of service connection for a heart disability (claimed as a heart murmur), an acquired psychiatric disorder, chronic prostatitis,  a low back disability, and for residuals of a head injury, but remanded those matters for additional development.  The issue of entitlement to SMP was also remanded.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for heart, low back, head injury, and prostate disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was born in March 1928 and has reached the age of 85 years.

2.  The Veteran is not blind nor does he have uncorrectable vision; he is not a patient in a nursing home, and does not have a single disability rated as 100 percent disabling.

3.  The Veteran does not have a factual need for aid and attendance at any time during the appeal period.

4.  The Veteran has not been substantially confined to his home at any time during the appeal period.

5.  A psychiatric disability is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for SMP for aid and attendance and housebound status have not been met.  38 U.S.C.A. §§ 1513, 1521 (West 2002 & Supp. 2012; 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2013).

2.  A psychiatric disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in February 2010 and September 2011.  The letters indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran was also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which the Veteran presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the presiding VLJ noted the bases of the prior determinations and, in so doing, discussed the elements of the claims that were lacking to substantiate them when previously considered.  To this end, the three essential requirements of service connection were explained to the Veteran.  In addition, the presiding VLJ sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claims.  

Neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate the claims for benefits as the Veteran fully explained the relevant contentions and medical history and why it is the Veteran's belief these disorders are linked to military service.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Veteran also was provided VA compensation examinations, including for medical nexus opinions concerning the etiology of the claimed psychiatric disorder and its potential relationship with military service, as the Board directed when remanding these claims in July 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion obtained is responsive to the determinative issue of causation, so additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  

The examinations of record are adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining this additional medical evidence, the Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

SMP

In order to demonstrate entitlement to SMP benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits. 

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a). 

Section 1521 further provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound. 38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. 

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole. I t is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran claims that he needs the assistance of another person.  He testified that he has had assistance twice per week, although he indicated that the person was not very helpful.  

In order to resolve whether the Veteran meets the criteria for SMP, his claim was remanded for a VA examination which was then conducted in August 2013.  At that time, it was noted that the Veteran was not permanently bedridden and he was not hospitalized.  He was able to travel beyond his current domicile via private vehicle.  The Veteran indicated that his daily activities consisted of watching television, cleaning his home, and going outside.  For ambulation, he used a cane or a walker.  The Veteran was not subject to dizziness, memory loss, or imbalance.  He did not have impairments that affected his ability to protect himself from his daily environment and he was able to perform all of his self-care skills.  Within his home, the Veteran ambulated with a cane.  He was able to leave his home and was unrestricted in that manner.  His best corrected vision was not 5/200 or worse.  He had neck and low back pain and limitation of motion.  However, it did not interfere with his breathing and he had normal function of his upper and lower extremities.  The Veteran was deemed competent to handle his finances.  The examiner indicated that the Veteran was able to take care of himself and lived alone.  At the time of the examination, no one was helping him in his home.  Further, when afforded a separate psychiatric evaluation, the examiner indicated that there was no evidence of the Veteran needing aid or attendance from another person based on any psychiatric or cognitive condition.  The Veteran was friendly and conversational with the examiner.  He indicated that he lived by himself and tended to all of his daily needs by himself including the care and maintenance of his home.  The Veteran remembered that he had another appointment after the one he was attending and also knew where he lived and was aware of his finances.  There was no evidence of dementia.

The VA examiner's assessments were based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board finds the examination reports to be probative and reflective of the current medical status of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Veteran does not have a disability rated as permanent and total and an additional disability or disabilities ratable at 60 percent.  He is also not permanently housebound.  The Veteran does not meet the visual criteria nor does he assert that this is the case.  He is not a patient in a nursing home because of mental or physical incapacity.  The probative evidence does not establish that there is a factual need for aid and attendance as the Veteran is able to care for himself and leave his home without restriction.  

Based on the foregoing, the Board concludes SMP for aid and attendance or housebound status is not warranted at any time during the period covered by this appeal.  Although he utilizes a cane or walker to walk, the Veteran was able to report for his examination unassisted.  The Veteran has not described any loss of function that warrants a factual need for aid and attendance and he currently resides in his own home, alone, and he is able to perform his own household chores and all activities of daily living.  There is no lay or medical evidence of the nature of that assistance or extent of convalescence to substantiate a status of helplessness or confinement to the home required for SMP for even a limited period of recovery. 

As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Some of the Veteran's service treatment records are missing and appear to have been destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that 38 C.F.R. § 3.303(b) provides that with chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and the Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the regulation creating a presumption of service connection for "chronic diseases" manifesting during service and then again at any later date (38 C.F.R. § 3.303(b)), is only available to establish service connection for the "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  In the same case, the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) also "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Id. at 1335.  Walker held that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above.  The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection or service connection via continuity of symptomatology.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation questions in this case and has been obtained as set forth below.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Psychiatric Disability

In April 2013, the Veteran testified that he experienced anxiety in service and was unable to perform his duties properly.  In May 2006, the Veteran stated that he received inpatient treatment for a psychiatric disorder at Fort Miley in the 1960s for a psychiatric problem that began in service.  It is clear from the record that the Veteran has had a long history of psychiatric treatment.  Alternatively, the Veteran asserted that his psychiatric problems are caused by his back pain.  

The Veteran's available STRs do not reflect complaints, findings, treatment, or diagnosis of psychiatric disease.  The December 1952 separation examination reflected normal psychiatric findings.

Post-service, records of G.R.P., M.D., dated in 1971 showed that the Veteran was seen for anxiety and alcohol-related issues.  A December 1971 private treatment record states that the Veteran's nervous condition was "possibly" associated with his back pain.  

VA records reflected that the Veteran reported having depression in February 1972,  He was diagnosed as having anxiety reaction with psychosomatic problems.  In May 1972, the Veteran was afforded a VA psychiatric examination.  He was diagnosed as having anxiety reaction with conversion features.  An April 1974 examination yielded the same diagnosis.  VA records dated in 1974 documented treatment for anxiety and depression.  A few years later in 1977, the Veteran was treated for chronic alcoholism.  The Veteran continued to have treatment for the alcohol issues and seizures related thereto.  Subsequent VA records documented continued complaints of depression with diagnosis of depressive disorder.  In 2004, it was assessed that the Veteran had a cognitive disorder with alcohol issues, but more recent evidence shows that his cognitive functioning and competency are intact.  

The Board remanded this for a medical opinion since the question of the etiology of the Veteran's psychiatric disability involved complex medical questions and none of the evidence of record included a medical opinion on this point.  In August 2013, the Veteran was afforded this examination.  The current diagnosis was alcohol dependence, but it was noted to be in full sustained remission.  The examiner indicated that the Veteran currently did not have a psychiatric disorder which had its origin in or was aggravated by service.  The prior history of depression and anxiety, according to the examiner, were most likely to have been related to an extensive history of alcohol use.  Also, the examiner indicated that the Veteran's diagnoses were not attributable to back pain or other medical condition.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  

The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's opinion is more probative than the Veteran's personal assertions as the examiner has medical training, examined the Veteran, reviewed his history, and provided a rationalized opinion.

Although the Veteran's alcohol dependence is in remission, the Board further notes that the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability, which has not been established here.  In any event, as noted, the Veteran's alcohol dependence is in remission.  

In addition, the Veteran has never been diagnosed as having a psychosis.

Accordingly, since the most probative evidence establishes that the Veteran does not have a psychiatric disability which is attributable to service or that a psychosis was manifest in the initial post-service year and is still present, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

SMP for aid and attendance or housebound status is denied.

Service connection for a psychiatric disability is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Heart Disability

As noted in the Board's prior remand, with regard to his heart condition claim, the Veteran has been diagnosed with atrial fibrillation, and had a pacemaker installed in February 2009.  The STRs he submitted show that in November 1952 his "PULHES" physical examination profile was "2" for physical capacity or stamina, indicating the presence of a stable, minimally significant organic defect or systematic disease.  Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Inactive rheumatic valvulitis was noted.  At his April 2013 hearing, he stated that he had rheumatic fever as a child and that it was noted at his entry into service.  

Pursuant to the Board's remand, in August 2013, the Veteran was afforded a VA heart examination.  The examiner noted that the only STR available was the Veteran's discharge examination which documented the presence of a systolic murmur secondary to rheumatic fever, which preexisted service.  A diagnosis of rheumatic valvulitis was also noted on the exit examination.  Currently, the Veteran had suffered numerous bouts of congestive heart failure (CHF) as well as atrial fibrillation (FIB) with pacemaker implantation.  He currently has an aortic heart valve condition, but not  ischemic heart disease.  The examiner provided an opinion that the Veteran had rheumatic fever prior to military service.  He had a systolic heart murmur on exit examination and a diagnosis of valvulitis.  As such, his aortic valvular disease was as likely as not related to his preexisting rheumatic fever, but his atrial fibrillation (current) was less likely as not related to his rheumatic fever or military service and was not aggravated beyond its normal progression.  The examiner stated that rheumatic fever does not cause valvular disease.  Also, he stated that there was no evidence that after 56 years, current CHF and atrial fibrillation would be linked to his preexisting rheumatic fever.  

The Board finds that this opinion does not resolve whether the Veteran had a heart disability when he entered service which was aggravated therein; or whether his current diagnoses (different from inservice diagnoses) were etiologically related to service (as opposed to a preexisting heart disability) or manifest in the initial post-service year.  As such, a medical addendum must be obtained from this examiner or another VA examiner.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Moreover, the Veteran's exit examination is not the only STR of record.  While some of his STRs have apparently been destroyed in a fire, there are in fact some records contained in the first volume of his claims file.  These records include multiple copies of the pre-induction examination which showed no indication of a heart abnormality.  They also include a May 6, 1952 clinical notation noting that the Veteran complained of having chest pain and indicating that he had a systolic mitral and aortic murmur.  He was provided an evaluation for those diagnoses.  A May 1952 electrocardiogram was also performed, yielding normal results.  Since the examiner indicated that there was only a separation examination to review, it is clear that the STR envelope in the first claims file was not reviewed.

Low Back Disability and Residuals of a Head Injury

As previously noted in the Board's remand, with regard to his low back disability and head injury claims, the Veteran asserted that he sustained a head injury at the same time as his back injury.  The Veteran underwent a VA examination for his low back disability in March 1999.  The examiner diagnosed him with degenerative joint disease (DJD) and found that it was unrelated to his reports of low back pain while on active duty.  The examiner concluded that "it seems" as though there was a period of time where the Veteran had no symptoms and there was no evidence of residual back problems following service.  Further, the examiner stated that DJD is "ubiquitous," especially in the Veteran's age group, among overweight people, and among people who performed manual labor.  

The Board previously indicated that the March 1999 VA examination is inadequate because the examiner relied in part on the absence of treatment records from the time the Veteran separated from service in December 1952 until the early 1970s.  Further, the examiner did not address the fact that the Veteran sustained a back injury in a bus accident in November 1978, but that a previous back problem was noted.  Lastly, the Veteran has been diagnosed with arthritis of the lumbar spine.  He asserts that his low back disability manifested in service and that he has experienced symptoms continuously since that time.  Arthritis is a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the Board indicated that the theory of continuity of symptomatology is applicable in this case and must be addressed.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In August 2013, the Veteran was afforded a VA examination pursuant to the Board's remand.  The examiner opined that lumbosacral disease is less likely as not  related to the military or aggravated beyond normal progression during service.  The cited rationale was that there was a lack of evidence that the Veteran had back problems in the military because "there was a lack of SMRs in the military and also it was not mentioned on the exit exam."  The examiner's conclusion is the same as on the March 1999 examination which the Board already indicated was inadequate.  As noted above, some of the STRs are available and apparently were not reviewed as no mention was made of January 1, 1952 and August 28, 1952 treatment reports reflecting complaints of back pain.  

Moreover, to the extent that the remainder of the Veteran's service records are unavailable, it is insufficient to state that is a lack of service medical records as the rationale for the conclusion, much less omitting historical reports of back pain.  Moreover, there was no discussion as to whether arthritis was manifest in the initial post-service year, of continuity of symptomatology, or the notation that the Veteran had a previous back problems prior to when he was injured in a bus accident in November 1978.  There was no evaluation for residuals of a head injury at all.  As such, a medical addendum will be insufficient and the Veteran needs to be reexamined.  

Prostate Disability

The Board's prior remand noted that a recent VA examination noted that the Veteran currently is medicated for a prostate condition.  In addition, it was also noted that historical records show treatment in the 1970's for prostate complaints including chronic prostatitis.  The Veteran stated in April 2013 that prior to his diagnosis, he was misdiagnosed with diabetes and treated for his prostate symptoms as though he were diabetic.  

In August 2013, the Veteran was afforded a VA examination pursuant to the Board's remand.  The examiner noted that the Veteran's separation examination did not diagnose a prostate disability which was the rationale that the Veteran's chronic prostatitis is not related to service.  However, as noted by the Board, this is insufficient rationale to merely rely on the absence of records, particularly since it has been established that some of the Veteran's STRs were destroyed.  Therefore, a medical addendum should be obtained.  


Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain a VA medical addendum from the examiner who performed the August 2013 VA examination or from another VA examiner.  The examiner should review the record.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a heart defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records (separation examination) and the known characteristics of any diagnosed heart disorder;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting heart defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting heart disorder increased in severity (worsened) in service with consideration of the diagnoses of a systolic murmur and valvulitis on the separation examination;

(c) If the preexisting heart defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in service was due to the natural progress of the heart disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a heart defect, infirmity, or disorder that preexisted service or has additional current diagnoses, including congestive heart failure and atrial fibrillation, is it at least as likely as not that the Veteran current diagnoses had their onset in, or is otherwise etiologically related, to his military service or were manifest in the initial post-service year.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current back disability, residuals of a head injury, and any prostate disability  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability as well as any residuals of a head injury had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should also indicate if the Veteran had arthritis within the initial post-service year.

The examiner should comment on the two instances of back treatment in service, dated in January 1, 1951 and August 1952; a December 1971 private treatment record that stated that the Veteran's nervous condition was possibly associated with his back pain (indicating back pain); the report that the Veteran had back problems prior to a 1978 bus accident; and the Veteran's lay statements that he continued to have back problems since service (assertion of continuity of symptoms).  

Finally, the examiner should provide a medical addendum regarding the diagnosed chronic prostatitis.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any prostatitis had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should consider and comment on the Veteran's lay reports that he had prostate problems from service onward.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


